--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

AFH Acquisition IV, Inc. 8-K [afhacq4-8k_0429.htm]
 
 
Exhibit 10.9
 
PROMOTIONAL RIGHTS AGREEMENT
 
THIS PROMOTIONAL RIGHTS AGREEMENT (“Agreement”) is dated as of the Effective
Date by and between Ares Trading S.A., a corporation organized under Swiss law
having a place of business at Zone Industrielle de l’Ouriettaz, 1170 Aubonne,
Switzerland (“EMD”) and Emmaus Medical, Inc., a corporation organized under the
laws of the State of Delaware having its place of business at 20725 S. Western
Ave., Suite 136, Torrance, CA 90501-1884 (“Emmaus”).
 
RECITALS
 
WHEREAS, EMD manufactures, markets, promotes and sells Zorbtive® [somatropin
(rDNA origin) for injection] to treat Short Bowel Syndrome in patients receiving
specialized nutritional support; and
 
WHEREAS, Emmaus manufactures, markets, promotes and sells NutreStore™
[L-glutamine powder for oral solution] for the treatment of Short Bowel Syndrome
(SBS) in patients receiving specialized nutritional support when used in
conjunction with a recombinant human growth hormone that is approved for this
indication; and
 
WHEREAS, Emmaus wishes to obtain and EMD is willing to grant to Emmaus the
exclusive right to detail and promote Zorbtive in the United States on the terms
and subject to the conditions set forth herein;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained and each intending to be legally bound hereby, the
parties agree as follows:
 
ARTICLE 1 - DEFINITIONS
 
1.1           “‘703 Patent” means U.S. Patent No. 5,288,703, with an expiration
date of October 7, 2011.
 
1.2           “Affiliate” means, with respect to a party to this Agreement, any
other entity or person directly or indirectly controlling, controlled by, or
under common control with, that party. In the case of EMD, the term “Affiliate”
expressly includes EMD Serono, Inc.
 
1.3           “Annual Net Sales” means the Net Sales for the twelve-month
periods beginning on the Effective Date of this Agreement and on the
anniversaries of the Effective Date, and not on a calendar-year basis.
 
1.4           “Annual Net Unit Sales” means the number of Units sold by EMD in
the Territory to unaffiliated third parties less returns for the twelve-month
periods beginning on the Effective Date of this Agreement and on the
anniversaries of the Effective Date, and not on a calendar-year basis,
determined in accordance with International Financial Reporting Standards.
Transfers or dispositions of Units (i) for charitable or promotional purposes,
(ii) for preclinical, clinical, regulatory or governmental purposes or under
so-called “named patient” or other limited access programs, or (iii) for use in
any tests or studies, shall not be deemed “Annual Net Unit Sales.”
 

 
 

--------------------------------------------------------------------------------

 

1.5           “Change of Control” means: (i) a sale or other transfer of all or
substantially all Emmaus’s assets, (ii) a merger or consolidation of Emmaus or
any direct or indirect parent in which the Emmaus or any direct or indirect
parent is not the surviving entity, or (iii) a merger, consolidation, or other
transaction or series of transactions in which 50% or more of the outstanding
shares of voting securities of Emmaus or any direct or indirect parent are
disposed of, or as a result of which 50% or more of the voting securities of the
surviving entity immediately following any such transaction or transactions are
not held by the equity holders of Emmaus or any direct or indirect parent
immediately prior to such transaction.
 
1.6           “Commercialization Plan” has the meaning set forth in Section 3.2.
 
1.7           “Confidential Information” has the meaning set forth in Section
13.1.
 
1.8           “Detail” means a face-to-face meeting undertaken by a sales
representative employed by Emmaus (not medical scientific personnel) during a
face-to-face meeting (including a live video presentation) with a physician,
other medical professional with prescribing authority, or office nurse or
medical paraprofessional with influence over pharmaceutical prescribing or
treatment regimes for patients in the Territory during which scientific and/or
medical information about the Product in the Field is discussed in a manner
compliant with the requirements of this Agreement. A Detail does not include a
reminder or sample drop. When used as a verb, the term “Detailing” means to
engage in the activity of a Detail.
 
1.9           “Effective Date” means the date this Agreement has been fully
executed by both parties.
 
1.10         “EMD Indemnified Parties” has the meaning set forth in Section
15.2.
 
1.11         “Emmaus Indemnified Parties” has the meaning set forth in Section
15.1.
 
1.12         “Field” means the treatment of Short Bowel Syndrome in patients
receiving specialized nutritional support.
 
1.13         “Indemnified Party” has the meaning set forth in Section 15.3.
 
1.14         “Indemnifying Party” has the meaning set forth in Section 15.3.
 
1.15         ‘‘Net Sales” means net sales of the Product in the Territory
determined in accordance with the International Financial Reporting Standards.
For purposes of determining Net Sales, ex-factory sales are net of sales taxes,
provisions for product returns, chargebacks, rebates and discounts.
 
1.16         “NutreStore” means L-glutamine powder for oral solution for the
treatment of Short Bowel Syndrome in patients, regardless of how branded.
 
1.17         “Product” means Zorbtive® [somatropin (rDNA origin) for injection]
in its current dosage form (8.8 mg) as currently formulated and any other dosage
form of Zorbtive
 

 
- 2 -

--------------------------------------------------------------------------------

 

[somatropin (rDNA origin) for injection] that may be developed and sold in the
Territory by EMD during the term of this Agreement.
 
1.18         “Product Labels and Inserts” means (a) all labels and other
written, printed or graphic matter affixed to any container, packaging or
wrapper utilized in connection with the Product, or (b) any Product package
inserts.
 
1.19         “Promote” or “Promotion” means performing those activities that are
intended to encourage sales of the Product in the Territory for use in the Field
in accordance with the Commercialization Plan including medical operations
activities, patient and professional education activities, congresses and
booths, market research, and promotional sponsorships.
 
1.20         “Promotional Materials” means promotional, medical, advertising,
communication and educational materials relating to the Product, but excluding
Product Labels and Inserts.
 
1.21         “Territory” means the United States of America and its territories,
including Puerto Rico and the District of Columbia.
 
1.22         “Unit” means milligrams of the Product, provided that the 8.8
milligram presentation of the Product equals 8 Units.
 
ARTICLE 2 - GRANT OF RIGHTS
 
2.1           Emmaus’ Rights to the Product. Subject to the terms and conditions
of this Agreement, EMD hereby grants to Emmaus the sole right to Promote and
Detail, but not sell, the Product for use in the Field throughout the Territory.
 
2.2           No Sublicense. Emmaus may not sublicense or otherwise transfer its
rights under this Agreement, and may not engage contracted sales representatives
to Promote the Product.
 
2.3           Exclusivity. EMD shall not, during the term of this Agreement,
Promote or Detail the Product in the Territory and will not license or assign
its rights to any third party to do so.
 
ARTICLE 3 - PROMOTION AND DETAILING
 
3.1           Steering Committee. In order to fulfill the objectives of this
Agreement, the parties agree to establish a Steering Committee to manage the
relationship established hereby.
 
(a)           Meetings and Responsibility. The Steering Committee shall meet
quarterly and be responsible for (i) setting overall Product commercialization
strategy, (ii) overseeing the Product commercialization efforts of Emmaus; and
(iii) approving the Commercialization Plan. The meetings may be held in person,
by telephone, or by video conference call. The first meeting shall be held
promptly following January 1, 2009.
 
(b)           Members. Each party shall designate one (1) member. Either party
may replace any of its designated members of the Steering Committee from time to
time upon written notice to the other party.
 

 
- 3 -

--------------------------------------------------------------------------------

 

(c)           Chair. The Steering Committee shall be chaired by the EMD
designee.
 
(d)          Additional Participants. Either party may invite additional,
non-voting participants to Steering Committee meetings, provided the other party
does not reasonably object.
 
(e)           Dispute Resolution. If Steering Committee cannot reach agreement
on a matter, then the dispute resolved by Chair of Steering Committee.
 
(f)           Limitation. The Steering Committee shall not have the power to
amend or modify this Agreement, which may only be amended or modified as
expressly provided in Section 16.5.
 
3.2           Commercialization Plan. Emmaus shall submit to the Steering
Committee a plan (each a “Commercialization Plan”) for the coming calendar year.
Emmaus shall submit the first Commercialization Plan within thirty (30) days
following the Effective Date. The first Commercialization Plan will cover the
remainder of the 2008 calendar year as well as the 2009 calendar year. Emmaus
shall submit each subsequent Commercialization Plan on or before August 31. Each
Commercialization Plan will include:
 
(a)           strategic objectives and plans for Promoting and Detailing the
Product in the Territory, including plans regarding medical operations
activities, patient and professional education activities, congresses and
booths, market research, and promotional sponsorships;
 
(b)           a budget for commercialization expenses (including operating
expenses);
 
(c)           the number of Details to be performed, a description of any
prescriber segments and a description of Product positioning; and
 
(d)           sales forecasts.
 
3.3           Detailing and Promotion Efforts. Emmaus shall use best efforts to
promote and maximize sales of the Product in the Field and in the Territory, at
its own expense, in accordance with this Agreement and the Commercialization
Plan. Emmaus shall perform the first Detailing of the Product within thirty (30)
days following the Effective Date. Emmaus shall Detail the Product no less
frequently, no less prominently and with no less priority than NutreStore, and
shall, together with NutreStore, Detail the Product as the first or only product
detailed by Emmaus personnel.
 
3.4           Detail Reporting. Emmaus shall provide to EMD quarterly reports
regarding Details of the Product, including the call list and number and reach
of Details.
 
3.5           Sales Force Qualifications and Compensation. Emmaus shall Detail
the Product using only sales personnel who have the experience, training and
qualifications needed to detail prescription pharmaceuticals. Emmaus shall
consider sales of the Product as a significant factor in the determination of
the incentive compensation for its sales personnel. Emmaus shall align
incentives for their sales force with the Detailing positions of the Product and
such incentives with respect to the Product shall be at least equal to or more
favorable than incentives provided
 

 
- 4 -

--------------------------------------------------------------------------------

 

with respect to NutreStore and any other product promoted by Emmaus. Emmaus
shall not compensate its sales personnel for off-label sales of the Product.
 
3.6           Sales force Effectiveness. Emmaus shall, promptly following the
Effective Date, propose to the Steering Committee methods to measure sales force
effectiveness. Following approval of such methods by the Steering Committee,
Emmaus shall employ such measures and regularly report the outcomes to EMD.
 
3.7           Sales Force Training. Emmaus shall be responsible for properly
training its personnel.
 
3.8           Promotional and Training Materials.
 
(a)           Co-Branding. The parties’ respective names and logos shall be
given equal prominence on all Promotional Materials. Promotional Materials,
where appropriate, shall include the legend “Zorbtive and NutreStore are
marketed in the U.S. by Emmaus Medical”. Each party shall retain their rights to
their trademarks. The Product Labels and Inserts will, however, not be
co-branded; EMD shall retain sale control over Product Labels and Inserts.
 
(b)           Approval. All Promotional Materials must be approved by EMD prior
to first use by Emmaus. Emmaus should expect a minimum of a one-month lead time
for such approval.
 
(c)           Current Inventory. As of the Effective Date, EMD has Promotional
Materials that may include printed sales aides and the like. EMD shall provide
to Emmaus one complete set of the Promotional Materials and will provide Emmaus
with its inventory of printed Promotional Materials. If Emmaus reasonably
determines that any of the Promotional Materials is out of date or out of
compliance with regulatory guidelines (e.g., DDMAC guidances), and such a
conclusion is agreed to by EMD, then Emmaus shall revise and replace such
Promotional Materials in such numbers as reasonable needed by Emmaus, at Emmaus’
cost, subject to review and approval of such Promotional Materials by EMD. If
Emmaus wishes to have new Promotional Materials developed, then Emmaus will
create such Promotional Materials, and Emmaus shall bear the costs of producing
(e.g., printing) such Promotional Materials, subject to review and approval of
such Promotional Materials by EMD. EMD shall be under no obligation to create,
produce or make available any Promotional Materials. EMD will provide, and be
responsible for, medical and legal review of claims relating to the Product.
Emmaus will provide, and be responsible for, medical and legal review of claims
relating to NutreStore.
 
(d)           Restrictions on Promotion of NutreStore. Emmaus shall promote
NutreStore for use only in association with the Product and shall not promote
NutreStore for use in association with any human growth hormone other than the
Product.
 
(e)           Training Materials. EMD shall at no cost provide Emmaus with all
training materials it has that were used to train sales personnel in the
promotion of the Product. If Emmaus wishes to have new training materials
developed, then Emmaus will create such materials, and Emmaus shall bear the
costs of producing (e.g., printing) such materials, subject to review and
approval of such materials by EMD. EMD will provide, and be responsible for,
 

 
- 5 -

--------------------------------------------------------------------------------

 

medical and legal review of claims relating to the Product. Emmaus will provide,
and be responsible for, medical and legal review of claims relating to
NutreStore.
 
3.9           Matters Reserved by EMD.
 
(a)           EMD shall have the sole right, but no obligation, to: (i)
implement a sampling program; (ii) engage in call center activities; and (iii)
make educational grants and independent medical grants; provided, however, that
if Emmaus desires for EMD make an educational 0r independent medical grant, and
EMD agrees to do so, then Emmaus shall bear 100% of the cost of such grant.
 
(b)           EMD shall have the sole right and obligation to respond to medical
inquiries and prepare medical information letters in accordance with EMD’s
standard operating procedures.
 
(c)           Not withstanding the foregoing, if requested by Emmaus, EMD shall
engage in call center activities related to the Product to the same extent that
it engages in such activities with regard to EMD’s other human growth hormone
products, provided that EMD shall be entitled to pass-through to Emmaus EMD’s
out-of-pocket costs for each transaction (currently averaging approximately $165
per call), as well as a 15% markup for overhead (currently averaging
approximately $25 per call).
 
ARTICLE 4 – MARKETING
 
4.1           Specialty Pharmacies Handling Product. EMD shall provide Emmaus
with a paper and electronic listing of contact information of the specialty
pharmacies that deal in the Product.
 
4.2           Contracts and Arrangement with Home Health Care Companies. EMD may
have entered into agreements with certain home health care companies such as
OptionCare and Coram, under which EMD provides discounted pricing and special
terms for the home health care companies distributing the Product through their
pharmacies. To the extent that any such agreements exist and are in effect, EMD
will provide Emmaus with copies of such agreements to the extent permissible
under the terms of such agreements. Emmaus’s position as the exclusive detailer
and promoter of the Product will be promptly communicated to any such home
health care companies.
 
4.3           Speakers. EMD shall disclose to Emmaus a listing of speakers,
spokespeople, promoters, and others who have in the past or currently speak on
behalf of the Product. EMU shall communicate to such speakers the existence of
this Agreement.
 
4.4           Communications to COEs and Support Organizations. EMD shall, at
Emmaus’ cost, notify the COEs (the top 7-10 teaching hospitals that EMD has
worked with, plus any other hospitals), plus support organizations, such as
Oley, ASPEN (and ASPEN Chapters), CCFA, etc., of the exclusive relationship EMD
has formed with Emmaus.
 

 
- 6 -

--------------------------------------------------------------------------------

 

ARTICLE 5 - PRODUCT MANUFACTURING AND SALES
 
5.1           Manufacture. EMD shall, at its own cost, use reasonable efforts to
manufacture and supply enough of the Product to satisfy commercial demand.
 
5.2           Forecasts. Emmaus shall provide to EMD a good faith rolling
forecast setting forth orders Emmaus reasonably expects to be placed for the
Product for the next twelve (12) months following the delivery of such forecast.
 
5.3           Pricing Terms. EMD shall have the sole right, but have no
obligation to Emmaus, for: (i) establishing and modifying pricing for the
Product, (ii) granting rebates, discounts, chargebacks and allowances, and (iii)
contracting with wholesalers, distributors and pharmacies as well as managed
care organizations and other third-party payors.
 
5.4           Orders and Booking Sales. EMD shall maintain the sole right and
responsibility for: (i) accepting orders for the Product; (ii) handling invoices
and collections for the Product; (iii) providing price reporting to governmental
agencies; (iv) booking all receipts from sales of the Product; and (iv) handling
returns of the Product in accordance with EMD policy.
 
ARTICLE 6 - FINANCIAL PROVISIONS
 
6.1           Up-Front Payment by Emmaus. Emmaus shall pay to EMD an up-front
payment of $250,000 in two equal payments of: (i) $125,000 paid immediately
following the Effective Date, and (ii) $125,000 paid in no event later than
December 31, 2008.
 
6.2           Commission Payment. If Annual Net Unit Sales are equal to or less
than 16,016, EMD shall pay no commission. If Annual Net Unit Sales exceed
16,016, then EMD shall pay a commission equal to $300,000, plus:
 
(a)           35% of that portion of Annual Net Sales from Net Unit Sales that
exceed 16,017 Units but are less than or equal to 32,032 Units;
 
(b)           50% of that portion of Annual Net Sales from Net Unit Sales that
exceed 32,033 Units but are less than or equal to 80,080 Net Units; and
 
(c)           60% of that portion of Annual Net Sales from Net Unit Sales that
exceed 80,080 Units.
 
6.3           Quarterly Payment. EMD will determine and pay commissions on a
quarterly basis, which shall be due and payable 45 days after the end of each
quarter. If EMD fails to pay such quarterly payment when due, then EMD shall pay
a penalty of 1% interest compounded monthly on past due payments to Emmaus.
 
6.4           Accounting. EMD shall maintain detailed records concerning sales
of the Product in the Territory in accordance with EMD’s standard operating
procedures. EMD shall, on a monthly basis, provide to Emmaus a monthly report of
the number of Units of the Product sold and returned, the price of Units of the
Product sold, and the purchaser of Units of Product sold. EMD shall, upon
request by Emmaus no more frequently than annually, provide to Emmaus, the
 

 
- 7 -

--------------------------------------------------------------------------------

 

relevant portion of a written statement regarding EMD’s records of sales of its
products in the Territory, which statement is created as part of the annual
audit performed by EMD’s third-party auditor.
 
6.5           Audit Rights. EMD shall maintain detailed records of all
warehousing, inventory levels, shipments (when, where, amount, to whom), sales,
collections, and other data and reports thereof concerning the Product. At its
own expense, Emmaus shall have the right to have a reputable third-party
accounting firm audit the records of EMD concerning sales figures of the Product
no more frequently than annually.
 
ARTICLE 7 - PRODUCT DEVELOPMENT
 
EMD shall have no obligation to continue development of the Product or conduct
additional clinical trials of the Product, and Emmaus shall have no right to do
so.
 
ARTICLE 8 - REGULATORY MATTERS
 
8.1           Filings. EMD shall be responsible for matters relating to
regulatory filings regarding the Product, including promotional materials, and
EMD shall have no obligation to consult with Emmaus regarding such filings or to
share such filings with Emmaus. However, EMD shall use commercially reasonable
efforts to provide to Emmaus a copy of material submissions to and
communications with DDMAC concerning the Product. EMD shall own and have sole
authority for maintaining registrations for the Product.
 
8.2           Governmental Authorities. EMD shall have the sole authority for
maintaining contacts and communications with governmental authorities relating
to the Product in the Territory.
 
8.3           Technical Complaints. Adverse Events. Emmaus shall disclose to EMD
(i) technical complaints promptly following receipt of the complaint and (ii)
adverse events within twenty-four hours following receipt of the report. EMD
shall be solely responsible for reporting adverse events to governmental
authorities. The parties may enter into a pharmacovigilance agreement detailing
their obligations in this regard.
 
8.4           Recalls and Withdrawals. EMD shall have the sole right to initiate
safety recalls and market withdrawals of the Product. EMD shall have no
liability to Emmaus for any such recalls or withdrawals provided that EMD shall
reimburse Emmaus’s reasonable out-of-pocket costs incurred with respect to
actions taken at EMD’s direction because of a recall or withdrawal, unless due
to the negligence or willful misconduct of Emmaus.
 
ARTICLE 9 - INTELLECTUAL PROPERTY
 
9.1           No Implied Licenses. Except for the license expressly granted to
Emmaus, EMD shall retain all rights to all know-how, trade secrets, clinical
trial data, patents, copyrights and trademarks.
 
9.2           Patent Maintenance. EMD shall have the sole right, but no
obligation, to prosecute all patent applications and maintain all patents
covering the Product in the Territory.
 

 
- 8 -

--------------------------------------------------------------------------------

 

9.3           Patent Enforcement. EMD shall have the sole right, but no
obligation, to prosecute third-party infringements of patents covering the
Product in the Territory. Each party shall promptly inform the other if such
party becomes aware of any claims that the Product infringes any intellectual
property rights of any third parties in the Territory or if it becomes aware of
any infringement of the Product by third parties in the Territory.
 
9.4           Ownership of Promotional Materials. EMD shall own all rights to
approved promotional materials for the Product.
 
ARTICLE 10 - COMPLIANCE MATTERS
 
10.1         Compliance with Law. The parties shall comply with all laws, rules,
regulations and guidances applicable to their performance under this Agreement,
as well as applicable PhRMA and other industry codes and any obligations they
may have pursuant to Corporate Integrity Agreements. Each party shall cooperate
with the other to the extent reasonably necessary for such other party or their
Affiliates to comply with obligations they may have under a Corporate Integrity
Agreement.
 
10.2         Notice of Inquiry. Emmaus shall promptly notify EMD after receiving
information about the initiation of any investigation, review or inquiry by any
governmental authority concerning the manufacturing, development, distribution,
promotion or sale of the Product in the Territory.
 
ARTICLE 11 - TERM AND TERMINATION
 
11.1         Term of Agreement. This Agreement shall be effective as of the
Effective Date and, unless earlier terminated in accordance with this Article
11, shall continue until the expiration, revocation, invalidation or
unenforceability of the ‘703 Patent. The parties shall confer prior to the
expiration of the term to determine whether to agree to extend the term.
 
11.2         Termination for Cause. Either party may terminate this Agreement if
the other party materially breaches this Agreement and does not cure the breach
within thirty (30) days following receipt of written notice of such breach.
 
11.3         Termination by EMD. EMD may terminate (i) for convenience upon one
hundred and twenty (120) days notice, (ii) immediately following termination of
the sublicense of rights to the ‘703 Patent the between Emmaus and Cato Holding,
and (iii) immediately following a Change of Control. EMD shall have no liability
to Emmaus for exercising EMD’s rights under this Section 11.3, provided,
however, that if EMD exercises its right to terminate for convenience under
Section 11.3(i) and such termination is effective at any time during the first
twelve (12) months following the Effective Date, then EMD shall, following such
termination, promptly repay to Emmaus fifty percent (50%) of the upfront fees
paid by Emmaus to EMD under Section 6.1, and such payment shall be Emmaus’ sole
and exclusive remedy for such termination.
 
11.4         Termination Upon Insolvency. This Agreement may be terminated
immediately by either party if the other party: (i) admits in writing its
inability to pay its debts generally as they become due, (ii) files a petition
or has a petition filed against it in bankruptcy or any similar action under
relevant bankruptcy or insolvency proceedings which is not dismissed within
ninety
 

 
- 9 -

--------------------------------------------------------------------------------

 

(90) days, (iii) makes an assignment for the benefit of its creditors, or (iv)
commences a proceeding for the appointment of a receiver, trustee, liquidator or
conservator of itself or of the whole or any substantial part of its property.
 
11.5         Effects of Termination. Upon expiration or termination of this
Agreement (i) all rights granted to Emmaus shall immediately terminate; and (ii)
Emmaus shall immediately stop Promoting and Detailing the Product, including use
of any co-branded materials.
 
11.6         Survival. Expiration or termination of this Agreement for any
reason shall not release either party from any obligation accrued hereunder
prior to the date of such termination or expiration. The obligations of the
parties under Sections 11.5, 13, 14, 15 and 16 shall survive any expiration or
termination of this Agreement.
 
ARTICLE 12 - NON-COMPETITION
 
Emmaus shall not manufacture, market, promote or sell any product for use in the
Field other than the Product and NutreStore. EMD is not restricted from
researching, developing, acquiring, manufacturing, marketing, promoting or
selling any competing product during the term of this Agreement.
 
ARTICLE 13 - CONFIDENTIALITY
 
13.1         Confidential Information. Each party shall hold in confidence all
information and material disclosed by or on behalf of the other party
(“Confidential Information”), unless such information or material:
 
(a)           is or becomes generally available to the public or the industry
other than as a result of disclosure by the recipient;
 
(b)           is already known by or in the possession of the recipient at the
time of disclosure by the disclosing party;
 
(c)           is independently developed by recipient without use of or
reference to the disclosing party’s Confidential Information; or
 
(d)           is obtained by recipient from a third party that has not breached
any obligations of confidentiality.
 
13.2         Use. The recipient shall use the Confidential Information only for
the purpose of performing its obligations or enjoying its rights under this
Agreement and shall not use the Confidential Information for its own benefit or
the benefit of another, except as otherwise provided herein.
 
13.3         Standard of Care. The recipient shall protect Confidential
Information using not less than the same care with which it treats its own
confidential information, but at all times at least reasonable care.
 

 
- 10 -

--------------------------------------------------------------------------------

 

13.4         Non-Disclosure. The recipient shall not disclose or otherwise make
available any of the Confidential Information to anyone, including employees,
contractors and agents, except those employees, contractors and agents of the
recipient who need to know the Confidential Information for the purpose of
performing the recipient’s obligations or enjoying the recipient’s rights under
this Agreement and who are bound by obligations of non-use and non-disclosure
substantially similar to those set forth herein. The recipient shall be
responsible for any disclosure or use of the Confidential Information by its
employees, contractors or agents.
 
13.5         Required Disclosure. The recipient may disclose the Confidential
Information to the extent required by law or court order, provided that the
recipient promptly provides to the disclosing party prior notice of such
disclosure and provides assistance in obtaining an order protecting the
Confidential Information from public disclosure.
 
13.6         Return of Information. Upon expiration or termination of this
Agreement, each party shall cease use of and deliver to the other party all
Confidential Information of the other party that such party may have in its
possession or control, provided that one copy may be kept for archival purposes
subject to the confidentiality requirements of this Agreement.
 
13.7         Use of Names. Except as expressly set forth in this Agreement,
neither party shall use the name or marks of the other party in any advertising
or public communication without the prior written consent of such other party,
which shall not be unreasonably withheld or delayed provided, however, that
either party may disclose to third parties the Formulary status of the Product.
 
13.8         Publications. Emmaus shall not publish any information relating to
the Product without the written consent of EMD (which consent may be withheld or
given in EMD’s sale discretion), unless such information has already been
publicly disclosed either prior to the Effective Date through the normal course
of business or after the Effective Date through no fault of Emmaus or otherwise
not in violation of this Agreement. EMD shall have the right to make such
publications as it chooses, in its sole discretion, without the approval of
Emmaus.
 
13.9         Press Releases and Disclosure. Emmaus may not make any press
release or public announcements regarding this Agreement without the prior
written consent of EMD. EMD shall have the right to make such press releases as
it chooses, in its sole discretion, without the approval of Emmaus.
 
ARTICLE 14 - REPRESENTATIONS AND WARRANTIES
 
14.1         Representations and Warranties of Each Party. Each party represents
and warrants to the other party that, as of the Effective Date:
 
(a)           it is duly organized and validly existing under the laws of the
jurisdiction of its incorporation or organization;
 
(b)           it has taken all action necessary to authorize the execution and
delivery of this Agreement and the performance of its obligations under this
Agreement;
 

 
- 11 -

--------------------------------------------------------------------------------

 

(c)           this Agreement is a legal and valid obligation of such party,
binding upon it and enforceable against it in accordance with the terms of this
Agreement;
 
(d)           there are no prior commitments with a third party that might
interfere with its entering into this Agreement or performance of its
obligations under this Agreement;
 
(e)           entering into this Agreement or performance of its obligations
under this Agreement does not conflict with, or constitute a breach of, any
order, judgment, agreement or instrument to which such party is a party or is
otherwise bound; and
 
(f)           it has all right, power and authority to enter into this Agreement
to perform its obligations under this Agreement;
 
14.2         No Debarment. Emmaus covenants, represents and warrants to EMD that
it shall not, during the term of this Agreement, use any individual to Promote
or Detail the Product who has been (i) excluded, debarred, suspended, or
otherwise ineligible to participate in federal healthcare, procurement, or other
programs, (ii) convicted of a criminal offense relating to healthcare fraud or
patient abuse, or (iii) convicted of a felony offense relating to the unlawful
manufacture, distribution, prescription, or dispensing of a controlled
substance.
 
14.3         No Other Representations or Warranties. EXCEPT AS EXPRESSLY SET
FORTH IN THIS ARTICLE 14, NO REPRESENTATIONS OR WARRANTIES WHATSOEVER, WHETHER
EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT, OR NON-MISAPPROPRIATION OF THIRD-PARTY
INTELLECTUAL PROPERTY RIGHTS, IS MADE OR GIVEN BY OR ON BEHALF OF A PARTY.
EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT, ALL REPRESENTATIONS AND
WARRANTIES, WHETHER ARISING BY OPERATION OF LAW OR OTHERWISE, ARE HEREBY
EXPRESSLY EXCLUDED.
 
ARTICLE 15 - INDEMNIFICATION, LIMITATION OF LIABILITY, INSURANCE
 
15.1         Emmaus Indemnification.
 
(a)           Indemnity. Emmaus shall indemnify, defend and hold harmless EMD
and its Affiliates, and their directors, officers, agents and employees
(collectively, the “Emmaus Indemnified Parties”) from and against all claims,
demands, losses, liabilities, damages, costs and expenses (including reasonable
attorneys’ fees and any costs of settlement) incurred by the Emmaus Indemnified
Parties resulting from or arising in connection with any claim, suit, action or
proceeding brought by a third party against any such Emmaus Indemnified Party
based on: (i) breach of any of Emmaus’s covenants, representations or warranties
hereunder; (ii) any act or omission constituting negligence or willful
misconduct on the part of Emmaus; or (iii) the manufacture, importation, use,
offering for sale, sale or other disposition of NutreStore, including without
limitation any claim based on personal injury, death or infringement of patent
or other intellectual property rights that relate to NutreStore.
 

 
- 12 -

--------------------------------------------------------------------------------

 

(b)           Limitations on Emmaus Indemnification. Emmaus shall have no
obligation to indemnify, defend or hold harmless the Emmaus Indemnified Parties
in connection with any claim to the extent such claim is covered by EMD’s
obligations under Section 15.2.
 
15.2         EMD Indemnification.
 
(a)           Indemnity. EMD shall indemnify, defend and hold harmless Emmaus,
its Affiliates, and their directors, officers, agents and employees
(collectively, the “EMD Indemnified Parties”) against all claims, demands,
losses, liabilities, damages, costs and expenses (including reasonable
attorneys’ fees and any costs of settlement) incurred by the EMD Indemnified
Parties resulting from or arising in connection with any claim, suit, action or
proceeding brought by a third party against any such EMD Indemnified Party based
on: (i) EMD’s breach of any of EMD’s covenants, representations or warranties
hereunder; or (ii) any act or omission constituting negligence or willful
misconduct on the part of EMD.
 
(b)           Limitations on EMD Indemnification. EMD shall have no obligation
to indemnify, defend or hold harmless the EMD Indemnified Parties in connection
with any claim to the extent such claim is covered by Emmaus’s obligations under
Section 15.1.
 
15.3         Indemnification Procedure.
 
(a)           Notification and Cooperation. The party seeking indemnification
hereunder (the “Indemnified Party”) shall: (i) promptly notify in writing the
party obligated to indemnify (the “Indemnifying Party”) of any claim, action or
proceeding of a third party for which the Indemnified Party seeks
indemnification; and (ii) cooperate fully with the Indemnifying Party and its
legal representatives in the investigation of any such claim, action or
proceeding. The Indemnified Party’s failure to comply with its obligations under
this Section shall not constitute a breach of this Agreement nor relieve the
Indemnifying Party of its indemnification obligations hereunder, except to the
extent, if any, that the Indemnifying Party’s defense or settlement of the
affected claim, action or proceeding was actually and materially impaired
thereby.
 
(b)           Defense. The Indemnifying Party shall conduct, at its own expense,
the defense of any and all such claims, charges, suits or other actions by a
third party, and the Indemnified Party may, at its own expense, assist in such
defense if it so chooses, provided that the Indemnifying Party shall control
such defense and all negotiations relative to the settlement of any such claim.
Neither party shall settle or admit liability with respect to any such claims,
charges, suits or other actions which could result in liability to the other
party without the prior written consent of the other party, which consent shall
not be unreasonably withheld or delayed.
 
15.4         Limitation of Liability. NOTWITHSTANDING ANYTHING IN THIS AGREEMENT
TO THE CONTRARY, NEITHER EMMAUS NOR EMD, NOR THEIR RESPECTIVE AFFILIATES,
DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS, SHALL HAVB ANY LIABILITY TO THE OTHER
FOR ANY SPECIAL, INCIDENTAL, INDIRECT OR CONSEQUENTIAL DAMAGES, IN CONNECTION
WITH OR ARISING OUT OF THIS AGREEMENT, EVEN IF SUCH DAMAGES WERE FORESEEABLE.
THIS SECTION 15.4 SHALL NOT APPLY TO A PARTY’S INDEMNIFICATION OBLIGATIONS UNDER
THIS
 

 
- 13 -

--------------------------------------------------------------------------------

 

AGREEMENT AND IT SHALL NOT LIMIT DAMAGES ARISING FROM BREACH OF A PARTY’S
CONFIDENTIALITY OBLIGATIONS UNDER THIS AGREEMENT.
 
15.5         Insurance. Emmaus shall maintain at all times during the term of
this Agreement insurance coverage as follows:
 
Policy
Limits
Coverage
Commercial General Liability
$1,000,000 per occurrence
$2,000,000 general aggregate
Covering bodily injury, personal injury, property damage, including without
limitation, all contractual liability for such injury or damage assumed by
Emmaus under this Agreement.
Worker’s Compensation
Statutory
In accordance with all federal, state, and local requirements.
Employers Liability
$100,000 each accident
$100,000 disease/policy limit
$100,000 disease/each employee
Covering bodily injury by accident or disease (including death).
Automobile Liability
$1,000,000 combined single limit
Covering bodily injury (including death), and property damage for all vehicles
that Emmaus owns, hires or leases.
Umbrella Liability
$3,000,000 combined single limit per occurrence/aggregate
 



EMD and its Affiliates shall be named as an additional insured under each such
policy of insurance obtained by Emmaus. All of the foregoing policies shall be
issued by insurance companies having an “A” rating by A.M. Best Company. These
insurance provisions set forth the minimum amounts and scopes of coverage to be
maintained by Emmaus and are not to be construed in any way as a limitation on
Emmaus’s liability under this agreement. The insurance coverages shall be
primary and will not participate with nor will be excess over any valid and
collectable insurance or program of self-insurance carried or maintained by EMD.
Emmaus shall furnish certificates of insurance issued by the applicable
insurance carriers, not local agents thereof, evidencing all of the foregoing
insurance coverages upon request by EMD. Full copies of the policies required
above shall be furnished to EMD upon request. All of the above-described
policies shall provide that no less than thirty (30) days prior written notice
of cancellation, modification, reduction in coverage or non-renewal shall be
given to EMD. Certificates of insurance evidencing any modification, renewal or
replacement of any of these insurance coverages shall be furnished to EMD within
ten (10) days after such modification, renewal or replacement; provided,
however, that no such coverage shall be modified or replaced without the prior
written consent of EMD.
 

 
- 14 -

--------------------------------------------------------------------------------

 

ARTICLE 16 - MISCELLANEOUS PROVISIONS
 
16.1         Relationship of the parties. Nothing in this Agreement is intended
or shall be deemed to constitute a partnership, agency, joint venture or
employer-employee relationship between the parties. Neither party shall have the
authority to incur any obligation, whether by warranty, contract or otherwise,
in the name or on behalf of the other party. Emmaus acknowledges and agrees that
its employees, including sales representatives, are not employees, joint
employees or co-employees of EMD for any purpose whatsoever, and shall not be
entitled to any benefits which EMD may make available to its employees. Emmaus
shall be responsible for (i) hiring, firing, disciplining, recruiting and
training its employees, (ii) establishing and paying all wages, benefits and
other compensation for its employees, (iii) promulgating and administering
employment and safety policies for its employees, (iv) compliance with all
federal, state and local laws pertaining to income taxes, withholding taxes,
Social Security, unemployment compensation, workers’ compensation and any other
employment rights, benefits or obligations relating to its employees.
 
16.2         Assignment.
 
(a)           Neither this Agreement nor any interest hereunder shall be
assignable, nor any other obligation delegable, by Emmaus without the prior
written consent of EMD.
 
(b)           EMD may assign and delegate this Agreement, in whole or in part,
without the consent of Emmaus. EMD shall give written notice to Emmaus promptly
following any such assignment.
 
(c)           This Agreement shall be binding upon the successors and permitted
assigns of the parties.
 
(d)           Any assignment not in accordance with this Section 16.2 shall be
void.
 
16.3         Performance by Affiliates, Third-Party Beneficiary. EMD shall have
the right to have any of its obligations hereunder performed, or its rights
hereunder exercised, by, any of its Affiliates and the performance of such
obligations by any such Affiliate shall be deemed to be performance by EMD;
provided, however, EMD shall be responsible for ensuring the performance of its
obligations under this Agreement and that any failure of any Affiliate
performing obligations of EMD hereunder shall be deemed to be a failure by EMD
to perform such obligations. EMD hereby appoints EMD Serono, Inc. as EMD’s
designee for purposes of receipt of payments, reports and other deliverables to
be provided by Emmaus, and to otherwise exercise EMD’s rights under this
Agreement. EMD Serono, Inc. is a third-party beneficiary of this Agreement.
 
16.4         Force Majeure. Neither party shall be liable to the other for
failure or delay in the performance of any of its obligations under this
Agreement for the time and to the extent such failure or delay is caused by acts
of God, earthquake, riot, civil commotion, terrorism, war, strikes or other
labor disputes, fire, flood, failure or delay of transportation, default by
suppliers or unavailability of raw materials, governmental acts or restrictions
or any other reason which is beyond the control of the respective party. The
party affected by force majeure shall provide the other party with full
particulars thereof as soon as it becomes aware of the same (including its
 

 
- 15 -

--------------------------------------------------------------------------------

 

best estimate of the likely extent and duration of the interference with its
activities), and will use commercially reasonable efforts to overcome the
difficulties created thereby and to resume performance of its obligations
hereunder as soon as practicable.
 
16.5         Entire Agreement of the parties; Amendments. This Agreement and the
exhibits hereto constitute and contain the entire understanding and agreement of
the parties respecting the subject matter hereof and cancel and supersede any
and all prior negotiations, correspondence, understandings and agreements
between the parties, whether oral or written, regarding such subject matter. No
waiver, modification or amendment of any provision of this Agreement shall be
valid or effective unless made in a writing referencing this Agreement and
signed by a duly authorized officer of each party.
 
16.6         Governing Law; Forum. This Agreement and all claims related to it,
its execution or the performance of the parties under it, shall be construed and
governed in all respects according to the laws of the Commonwealth of
Massachusetts. The parties agree that all actions or proceedings arising in
connection with this Agreement shall be tried and litigated exclusively in the
courts located in Boston, Massachusetts. This choice of venue is intended by the
parties to be mandatory and not permissive in nature, and to preclude the
possibility of litigation between the parties with respect to, or arising out
of, this Agreement in any jurisdiction other than that specified in this
Section. Each party waives any right it may have to assert the doctrine of forum
non-conveniens or similar doctrine or to object to venue with respect to any
proceeding brought in accordance with this Section.
 
16.7         Notices and Deliveries. Any notice, request, approval or consent
required or permitted to be given under this Agreement shall be in writing and
shall be deemed to have been sufficiently given if delivered in person,
transmitted by facsimile (receipt verified) or by express courier service
(signature required) to the party to which it is directed at its address or
facsimile number shown below or such other address or facsimile number as such
party shall have last given by notice to the other party.
 
If to EMD, addressed to:


Ares Trading S.A.
Zone Industrielle de l’Ouriettaz
1170 Aubonne
Switzerland
Attn.: General Manager
Facsimile: 41-22-345-5081


With a copy to:


Merck Serono International SA.
9, Chemin des Mines
1202 Geneva
Switzerland
Attn.: Legal Department
Facsimile: 41-22-414-3070

 
- 16 -

--------------------------------------------------------------------------------

 



And a copy to:


EMD Serono, Inc.
One Technology Place
Rockland, MA 02370
Attn.: General Counsel


If to Emmaus, addressed to:


Emmaus Medical, Inc.
20725 S. Western Ave.
Suite 136, Torrance, CA 90501-1884
Attn.: Yutaka Niihara, M.D., M.P.H, President & CEO


With a copy to:
Lee Anav & Chung, LLP
The Gas Company Tower
555 W. 5th Street, 31st Floor
Los Angeles, CA 90013
Attn.: Harry H.W. Kim, Esq.


16.8         Waiver. A waiver by either party of any of the terms and conditions
of this Agreement in any instance shall not be deemed or construed to be a
waiver of such term or condition for the future, or of any other term or
condition hereof.
 
16.9         Severability. If any provision of the Agreement is held to be
invalid, void or unenforceable, such provision shall be deemed to be restated to
reflect as nearly as possible the original intention of the parties in
accordance with applicable Jaw, and the remaining provisions of this Agreement
shall remain in full force and effect.
 
16.10       Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original, and all of which
together will be deemed to be one and the same instrument. A facsimile copy of
this Agreement, including the signature pages, will be deemed an original.
 
[SIGNATURE PAGE FOLLOWS]
 

 
- 17 -

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their respective duly authorized officers as of the day and year
first above written, each copy of which shall for all purposes be deemed to be
an original.
 
ARES TRADING S.A.
   
EMMAUS MEDICAL, INC.
                              By: 
/s/ Olaf Krager
    By:
/s/ Yutaka Niihara 
  Name:   
Olaf Krager
    Name:
Yutaka Niihara 
  Title:
Director 
    Title:
President & CEO 
 

 
 

By: 
/s/ Laurent Foetisch
    By:
/s/ Daniel R. Kimbell 
  Name:   
Laurent Foetisch
    Name:
Daniel R. Kimbell 
  Title:
Director 
    Title:
COO
 

 
 
- 18 -
 